

115 HR 4719 IH: To amend title 49, United States Code, to address delays in commercial driver’s license skills testing and retesting, and for other purposes.
U.S. House of Representatives
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4719IN THE HOUSE OF REPRESENTATIVESDecember 21, 2017Mr. Duncan of Tennessee (for himself and Mr. Cohen) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to address delays in commercial driver’s license skills testing and retesting, and for other purposes. 
1.Commercial driver’s license skills testing and retesting 
(a)In generalSection 31305 of title 49, United States Code, is amended by adding at the end the following:  (e)CDL skills testing and retesting wait times (1)In generalBeginning not later than February 7, 2020, the Secretary shall carry out a program to ensure that States conduct in a timely manner skills tests and retests for individuals applying for a CDL. 
(2)Compliance with program requirementsFor purposes of section 31311(a), a State shall not be considered to be in compliance with the requirements of the program for a fiscal year if the Secretary determines as of the first day of the fiscal year that— (A)in the case of a State that prohibits or currently does not authorize public and private commercial driving schools, or independent CDL testing facilities, from offering a CDL skills test as a third-party tester, there was a skills test delay at 3 or more CDL skills test locations in the State during— 
(i)2 consecutive calendar quarters in the preceding 12-month period; or (ii)3 calendar quarters in the preceding 18-month period;  
(B)in the case of a State that has 2 or fewer CDL skills test locations, there was a skills test delay at any skills test location; or (C)the State failed to submit reports in accordance with paragraph (4) in the preceding 12-month period.  
(3)Information systemsIn carrying out the program, the Secretary shall add, or require to be added, to an information system described in section 31106 or 31309 (or other provision of law as applicable) appropriate fields to enter information concerning a CDL skills test location for the purpose of permitting the Administration and States to easily track and tabulate the number of days between certification and skills tests and retests conducted at a CDL skills testing location. (4)State reporting requirementBeginning on February 7, 2020, the Secretary shall require each State to submit to the Secretary, on a quarterly basis, a report that describes the status of skills testing for individuals applying for a CDL at a CDL skills test location in the State, including— 
(A)the average wait time beginning on the date an individual is certified by a training provider to sit for the CDL skills test and ending on the date the individual completes the test; (B)the average wait time beginning on the date an individual fails a CDL skills test and ending on the date the individual retakes the test; 
(C)the actual number of qualified CDL examiners available to test applicants; and (D)the number of testing sites available through the State agency responsible for administering the CDL skills test and whether this number has increased or decreased from the previous year. 
(5)Annual report to StatesNot later than October 1, 2020, and annually thereafter, the Secretary shall submit to each State a report that compiles the average wait times of such State, as described in subparagraphs (A) and (B) of paragraph (4). (6)Annual report to CongressNot later than February 1, 2021, and annually thereafter, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that— 
(A)contains a summary of the information received from States in the preceding year under paragraph (4); and (B)describes specific steps that the Secretary is taking to address skills test delays in States that have such delays. 
(7)DefinitionsIn this subsection, the following definitions apply: (A)Calendar quarterThe term calendar quarter means a 3-month period beginning on the first day of January, April, July, or October. 
(B)CDLThe term CDL means a commercial driver’s license, as that term is defined in section 31301. (C)CDL skills test locationThe term CDL skills test location means a CDL skills test location that is exclusively operated by a State and that employs State employees who are responsible for administering CDL skills testing. 
(D)Independent CDL testing facilityThe term independent CDL testing facility means a CDL testing facility that is not— (i)a CDL skills test location (as defined in this paragraph); 
(ii)a public or private commercial driving school; or (iii)a trucking company. 
(E)Physically absentThe term physically absent, with respect to a scheduled skills test, means that the individual scheduled to take the test was not physically present— (i)at least 10 minutes before the test; or 
(ii)for a longer period of time before the test, as determined by the State but not to exceed 1 hour. (F)Skills test delay (i)In generalThe term skills test delay means, with respect to a calendar quarter, an average period in excess of 7 days— 
(I)in the case of an initial CDL skills exam, beginning on the date an individual is certified by a training provider to sit for the CDL skills test and ending on the date the individual completes the test (after subtracting from that period any day that is part of a mandatory notification or waiting period under Federal or State law); and (II)in the case of a CDL skills retest, beginning on the date an individual fails a CDL skills test and ending on the date the individual retakes the test (after subtracting from that period any day that is part of a mandatory notification or waiting period under Federal or State law). 
(ii)Special ruleFor purposes of clause (i), any individual scheduled to take a skills exam who is physically absent from the skills exam on the date scheduled shall be recorded as a no show. Any State CDL test location that has a no show percentage above 25 percent of total appointments scheduled at that location shall not be counted toward the State’s average skill test delays. . (b)Withholding of apportionments (1)In generalSection 31311(a) of title 49, United States Code, is amended by adding at the end the following: 
 
(26)Beginning in fiscal year 2021, the State shall be in compliance with the program requirements established under section 31305(e), relating to commercial driver’s license skills testing and retesting wait times, as determined by the Secretary under section 31305(e)(2).. (2)Availability of withheld amountsSection 31314(d) of title 49, United States Code, is amended to read as follows: 
 
(d)Availability for apportionment 
(1)In generalExcept as described in paragraph (2), amounts withheld under this section from apportionment to a State after September 30, 1995, are not available for apportionment to the State. (2)Exception for CDL testing complianceIf the Secretary determines that a State that did not comply substantially with paragraph (26) of section 31311(a) begins to comply substantially with such paragraph, amounts withheld under this section from apportionment to the State as a result of the prior noncompliance shall be provided to the State in the same manner as such amounts would have been provided if not withheld.. 
(c)Notice to StatesIf the Secretary of Transportation makes a determination that a State does not comply substantially with section 31311(a)(26) of title 49, United States Code, the Secretary shall issue a notice to such State that identifies any reason for such determination. (d)Compliance plansA State having amounts withheld from apportionment under section 31314 of title 49, United States Code, as a result of noncompliance with the requirements of section 31311(a)(26) of such title, shall submit to the Secretary of Transportation, not later than 270 days after the date on which the State is notified of the noncompliance, a plan to satisfy such requirements. 
(e)Financial assistance programSection 31313(a)(3) of title 49, United States Code, is amended— (1)in subparagraph (D) by striking or at the end; 
(2)in subparagraph (E) by striking the period at the end and inserting ; or; and (3)by adding at the end the following: 
 
(F)address delays in commercial driver’s license skills testing and retesting.. (f)RepealEffective February 7, 2020, section 5506 of the FAST Act (Public Law 119–94; 129 Stat. 1553), and the item relating to that section in the table of contents in section 1(b) of that Act, are repealed. 
